DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. [U.S. Pat. No.  4352079] in view of Pilniak et al. [U.S. Pat. No.  7218198] and Wu et al. [U.S. Patent No. 8203415].
Regarding claim 1, Mueller discloses a bobbin assembly comprising: 
a plurality of winding slots (e.g., 27, 29, 31, Fig. 1), each of the winding slots comprising a winding (e.g., 44) with multiple loops of the winding; and
a plurality of isolation slots (e.g., 28, 30), each of the isolation slots comprising one single loop of the winding (e.g., 46, 51), and each of the isolation slots is adjacent to at least one winding slot (e.g., 27, 29) of the plurality of winding slots and each of the winding slots (e.g., 27, 29, 31) is adjacent to at least one isolation slot (28, 30) of the plurality of isolation slots, 

wherein the winding in one isolation slot (e.g., 28, Fig. 1) of the plurality of isolation slots (e.g., 28, 30) extends toward one winding slot (e.g., 29) of the plurality of winding slots (27, 29, 31) from a space that is viewed in a radial direction perpendicular to an axis direction around which the multiple loops of the winding are wound [Col. 2, Lines 30-55, Fig. 1].
Mueller discloses the instant claimed invention discussed above except for the multiple loops of the winding have only one turn per layer of the winding and in same winding slot of the plurality of the winding slots, only one turn per layer of the winding and another only one turn per layer of the winding are electrically connected to each other,
wherein each of the plurality of winding slots and the plurality of isolation slots is formed by at least one building block of a plurality of building blocks, the plurality of building blocks are arranged along an axis direction around which the multiple loops of the winding are wound, and
the space is a space that as viewed in a radial direction perpendicular to the axis direction, overlaps with one building block of the plurality of building blocks.
Pilniak discloses multiple loops of winding (e.g., 116, Fig. 19) have only one turn per layer (e.g., one 128.1 wire per layer) and in same winding slot (e.g., 124.1) of the plurality of the winding slots (e.g., 124.1, 124.2, 124.3), only one turn per layer of the winding and another only one turn per layer of the winding (e.g., another wire 128.1 on top of the first wire 128.1) are electrically connected to each other [Col. 10, Lines 38-55, Fig. 19] [Col. 11, Lines 1-14].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have winding loops with one turn per layer in same 
Wu discloses a plurality of winding slots (e.g., 311 of modular bobbin member 30, column 3, lines 49-58, Fig. 4A, 4B) and a plurality of isolation slots (e.g., slot formed by member 411, 421 of modular members 30, column 4, lines 55-67, Fig. 5) is formed by at least one building block (e.g., 30) of a plurality of building blocks, the plurality of building blocks are arranged along an axis direction around which the multiple loops of the winding are wound (see Figure 6), and
a space (e.g., space formed in the slot formed by member 411, 421 of modular members 30, column 4, lines 55-67, Fig. 5) formed  that as viewed in a radial direction perpendicular to the axis direction, overlaps (e.g., 411, 421 overlaps) with one building block of the plurality of building blocks 30.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bobbin assembly comprising building blocks as taught by Wu to the bobbin of Mueller to provide a bobbin structure that can be modified in terms of increasing or decreasing the number of winding slots which is a benefit in manufacturing flexibility.
Regarding claim 2, Mueller discloses each of the winding slots (27, 29, 31) and each of the isolation slots (28, 30) slots are configured to receive a secondary winding [Col. 2, Lines 45-58].
Regarding claim 4, Wu discloses each of the building blocks (e.g., 30) comprises a first connector module (e.g., 411) and a second connector module (e.g., 421) and the first connector 
Regarding claim 6, Muller discloses each of the bobbin comprises an opening (e.g., 52, 47, 45, column 4, lines 37-40, Fig. 1 and 8), configured to pass the winding through.
Mueller discloses the instant claimed invention discussed above except for the bobbin comprises building blocks.
Wu discloses a bobbin comprises building blocks (e.g., 30, column 3, lines 49-60, Figure 4A, 4B and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bobbin assembly comprising building blocks as taught by Wu to the bobbin of Mueller to provide a bobbin structure that can be modified in terms of increasing or decreasing the number of winding slots which is a benefit in manufacturing flexibility.
Regarding claim 7, Wu discloses each of the building blocks 30 is substantially disc-shaped [see Fig. 4].
Regarding claim 8, Wu discloses each of the building blocks 30 comprises a disc portion (e.g., 41, 42) and a tube portion (e.g., 211) [see Fig. 4].
Regarding claim 9, Mueller discloses the claimed invention except for the bobbin assembly is configured to be operated with a voltage of up to 1 kV.  
However, Mueller discloses the bobbin assembly (e.g., 26) is configured to be operated with a voltage of approximately 15 kV [Col. 1, Lines 48-54].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bobbin assembly configured to be operated with a voltage of up 
Regarding claim 10, Mueller discloses the bobbin assembly (e.g., winding 44 on bobbin 26) is a secondary winding bobbin assembly in the transformer further comprising a primary winding bobbin assembly (e.g., 13) and wherein a boosting turns ratio is higher than 1 [Col. 2, Lines 59-67].
Regarding claim 11, Mueller discloses an inductive electrical component comprising at least one coil comprising a bobbin assembly (e.g., 44 on bobbin 26) [Col. 2, Lines 45-67, Fig. 1].
Regarding claim 12, the recitation “medical imaging system comprising the bobbin” cannot be relied upon to distinguish over the Muller on view of Pilniak and Wu references because they are seen as intended use (i.e., when the claim is directed to an inductor structure, any recitation concerning the application of such structure or environment in which the structure is employed is not part of the inventive structure).
Regarding claim 14, Mueller discloses the one single loop of the winding (e.g., 46, 51, see Figure 1) in one isolation slot (e.g., 30) of the plurality of isolation slots.
Mueller discloses the instant claimed invention discussed above except for the isolation slots of the bobbin formed by building blocks and the single loop disposed around one building block.
Wu discloses each winding slots (e.g., 311) and each isolation slots are formed by a building block (e.g., 30) [Col. 3, Lines 49-59, Fig. 4].

Regarding claim 16, Mueller discloses one isolation slot of the plurality of isolation slots (e.g., 28, 30) forms an air gap (see Figure 1) that does not overlap with the one single loop of the winding in the one isolation slot of the plurality of isolation slots (e.g., 28, 30), as viewed in the axis direction around which the multiple loops of the winding are wound, and that overlaps with the winding in one winding slot of the plurality of winding slots, as viewed in the axis direction around which the multiple loops of the winding are wound (The only one turn per layer of the winding in one winding slot is resolved in claim 1) [Col. 3, Lines 1-16, Fig. 1]. 

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Pilniak and Wu as applied to claim 4 above, in view of Watanabe et al. [U.S. Pat. No.  7880574].
Regarding claim 5, Mueller in view of Pilniak in view of Wu discloses the instant claimed invention discussed above except for the first connector module is an inner thread and the second connector module is an outer thread.
Watanabe discloses a building block with a first connector module (e.g., 2 with 2a) is an inner thread and a second connector module is an outer thread (e.g., 4 with 4a) [see Fig. 5B].

Regarding claim 17, Mueller in view of Pilniak and Wu and further in view of Watanabe discloses that if viewed in the axis direction around which the multiple loops of the winding are wound,
each of the inner thread of the first connector module (e.g., 2a of module 2 of Watanabe applied to the connector module of Wu) and the outer thread of the second connector module (e.g., 4a of module 4) is disposed between an axis of the bobbin assembly and
 each of the only one turn per layer of the winding in one winding slot of the plurality of winding slots taught by Pilniak and the only one single loop of the winding in the winding in one isolation slot of the plurality of isolation slots taught by Mueller. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Pilniak  and Wu as applied to claim 1 above, and further in view of Krichtafovitch [U.S. Pat. No.  7990245].
Regarding claim 15, Mueller in view of Pilniak and Wu discloses the instant claimed invention discussed above except for one of the plurality of the winding slots is greater in dimension in the axis direction around which the multiple loops of the winding are wound than one of the plurality of the isolation slots.
Krichtafovitch discloses one of the plurality of the winding slots (e.g., 111, 112 113, Figure 1, 2A, 2B, 3A-3D) is greater in dimension in an axis direction around which the multiple 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a bobbin with winding slots of greater in dimension as taught by Krichtafovitch to the bobbin structure Mueller in view of Pilniak and Wu to provide an inductive system with a bobbin that has winding space of greater width along its longitudinal axis so as to be able to accommodate winding of more turns per layer in the winding space as compared to isolation slot that might need to accommodate just a single wire.

Claim 13 is rejected for reciting methods/steps derived from the structure of claims 1, 2, 4-12 and 14-17 which are rejected above, and further in view of Quek [U.S. Patent No. 8570768].
Regarding claim 13, Mueller in view of Pilniak and Wu discloses the instant claimed invention discussed above except for a second building block comprising a second opening being larger than the first opening guiding the wire through.
Quek discloses a second opening (e.g., 230) being larger than the first opening (e.g., 265) guiding the wire through [Col. 4, Lines 10-14, Fig. 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have second opening being larger than the first opening guiding the wire through as taught by Quek to the structure of Mueller in view of Pilniak and Wu allow accommodation of more number of wires going through the opening and maintain equal outer dimension of the building blocks.
Response to Argument

Applicant's arguments with respect to claims 1, 2, and 4-17 have been considered but are moot in view of the new ground(s) of rejection. 
Wu discloses a plurality of winding slots (e.g., 311 of modular bobbin member 30, column 3, lines 49-58, Fig. 4A, 4B) and a plurality of isolation slots (e.g., slot formed by member 411, 421 of modular members 30, column 4, lines 55-67, Fig. 5) is formed by at least one building block (e.g., 30) of a plurality of building blocks. The plurality of building blocks are arranged along an axis direction around which the multiple loops of the winding are wound (see Figure 6).
A space (e.g., space formed in the slot formed by member 411, 421 of modular members 30, column 4, lines 55-67, Fig. 5) formed, that as viewed in a radial direction perpendicular to the axis direction, overlaps (e.g., 411, 421 overlaps) with one building block of the plurality of building blocks 30.
It would have been obvious to one having ordinary skill in the art to use bobbin assembly comprising building blocks as taught by Wu to the bobbin of Mueller to provide a bobbin structure that can be modified in terms of increasing or decreasing the number of winding slots which is a benefit in manufacturing flexibility.
Regarding claim 13, Quek, as has been noted before, discloses a second opening (e.g., 230) being larger than the first opening (e.g., 265) guiding the wire through [see Col. 4, Lines 10-14, Fig. 2]. It would have been obvious to one having ordinary skill in the art to have second opening being larger than the first opening guiding the wire through as taught by Quek to the structure of Mueller in view of Pilniak and Wu allow accommodation of more number of wires going through the opening and maintain equal outer dimension of the building blocks.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/Primary Examiner, Art Unit 2837